Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of June 4, 2009
(the “Effective Date”) between BLUELINX CORPORATION, a Georgia corporation (the
“Company”), and Dean A. Adelman (“Executive”).
RECITALS:
WHEREAS, the Company desires to formalize the terms of Executive’s employment as
the Chief Administrative Officer of the Company, and Executive desires to
formalize the terms of his employment as the Chief Administrative Officer of the
Company; and
WHEREAS, as of the Effective Date, the Company shall employ Executive on the
terms and conditions set forth in this Agreement, and Executive shall be
retained and employed by the Company to perform such services under the terms
and conditions of this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. Certain Definitions. Certain words or phrases with initial capital letters
not otherwise defined herein are to have the meanings set forth in Section 8.
2. Employment. The Company shall employ Executive, and Executive accepts
employment with the Company upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 5 (the “Employment Period”).
3. Position and Duties.
(a) During the Employment Period, Executive shall serve as the Chief
Administrative Officer of the Company and BlueLinx Holdings Inc. (“BHI”) and
shall have the normal duties, responsibilities and authority of an executive
serving in such position, subject to the power of the Board of Directors of the
Company (the “Company Board”) and the Board of Directors of BHI (the “BHI
Board”), to provide oversight and direction with respect to such duties,
responsibilities and authority, either generally or in specific instances. The
Executive also shall hold similar titles, offices and authority with BHI’s
direct and indirect subsidiaries, as requested by the BHI Board from time to
time, subject to the oversight and direction of the respective boards of
directors of such entities.
(b) During the Employment Period, Executive shall devote Executive’s reasonable
best efforts and Executive’s full professional time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company, BHI and their respective
subsidiaries and affiliates. Executive shall perform Executive’s duties and
responsibilities to the best of Executive’s abilities in a diligent, trustworthy
and business-like manner. During the Employment Period, Executive shall not
serve as a director or a principal of another company or any charitable or civic
organization without the Company Board’s prior consent. Notwithstanding the
foregoing, during the Employment Period, Executive may render charitable and
civic services so long as such services do not materially interfere with
Executive’s ability to discharge his duties hereunder.
(c) Executive shall perform Executive’s duties and responsibilities with his
principal office located in the Atlanta, Georgia metropolitan area.

 

 



--------------------------------------------------------------------------------



 



4. Compensation and Benefits.
(a) Salary. The Company agrees to pay Executive a salary during the Employment
Period in installments based on the Company’s payroll practices as may be in
effect from time to time. The Executive’s salary is currently set at the rate of
$315,000 per year (“Base Salary”). The Base Salary shall be reviewed at least
annually and may be increased at the sole discretion of the BHI Board or
Compensation Committee.
(b) Annual Bonus.
(i) Executive shall be eligible to receive an annual bonus, with the annual
bonus target to be 50% of Base Salary (i.e., 50% upon achievement of annual
“target” performance goals) and a maximum of 100% of Base Salary (i.e., 100%
upon achievement of annual “maximum” performance goals), with the “target” and
“maximum” based upon satisfaction of performance goals and bonus criteria to be
defined and approved by the Compensation Committee of the BHI Board in advance
for each fiscal year. The Company shall pay any such annual bonus earned to
Executive in accordance with the terms of the applicable bonus plan.
(ii) Beginning with fiscal year 2009 and during the Employment Period hereunder,
the Executive will be eligible to participate in long term incentive programs of
the Company and BHI now or hereafter made available to senior executives, in
accordance with the provisions thereof as in effect from time to time, and as
deemed appropriate by the Compensation Committee to be applicable to this
position.
(c) Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing Executive’s duties under this Agreement in accordance with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses. In order to be entitled to expense reimbursement, the Executive
must be employed as Chief Administrative Officer on the date the Executive
incurred the expense.
(d) Standard Executive Benefits Package. Executive is entitled during the
Employment Period to participate, on the same basis as the Company’s other
senior executives, in the Company’s Standard Executive Benefits Package. The
Company’s “Standard Executive Benefits Package” means those benefits (including
insurance, vacation and other benefits, but excluding, except as hereinafter
provided in Section 6, any severance pay program or policy of the Company) for
which substantially all of the executives of the Company are from time to time
generally eligible, as determined from time to time by the Board. A summary of
such benefits available to Executive as in effect on the date of this Agreement
is attached hereto as Exhibit A.

 

2



--------------------------------------------------------------------------------



 



(e) Additional Compensation/Benefits. The Compensation Committee of the BHI
Board, in its sole discretion, will determine any compensation or benefits to be
provided to Executive during the Employment Period other than as set forth in
this Agreement, including, without limitation, any future grant of stock options
or other equity awards.
(f) Disgorgement of Compensation. If BHI or the Company is required to prepare
an accounting restatement due to material noncompliance by BHI or the Company,
as a result of misconduct, with any financial reporting requirement under the
federal securities laws, to the extent required by law Executive will reimburse
the Company for (i) any bonus or other incentive-based or equity-based
compensation received by Executive from the Company (including such compensation
payable in accordance with this Section 4 and Section 6) during the 12-month
period following the first public issuance or filing with the Securities and
Exchange Commission (whichever first occurs) of the financial document embodying
that financial reporting requirement; and (ii) any profits realized by Executive
from the improper or unlawful sale of BHI’s securities during that 12-month
period.
5. Employment Period.
(a) Subject to subsection 5(b), the Employment Period will commence on the
Effective Date and will continue until, and will end upon, June 4, 2011 (the
“Renewal Date”); except that on the Renewal Date, unless either party shall have
given the other 90-days’ written notice otherwise, the Employment Period will be
extended automatically for one additional year.
(b) Notwithstanding subsection 5(a), the Employment Period will end upon the
first to occur of any of the following events: (i) Executive’s death; (ii) the
Company’s termination of Executive’s employment on account of Disability;
(iii) the Company’s termination of Executive’s employment for Cause (a
“Termination for Cause”); (iv) the Company’s termination of Executive’s
employment without Cause or expiration of this Employment Period as a result of
Company’s notification not to renew as provided in Section 5(a) above, (a
“Termination without Cause”); (v) Executive’s termination of Executive’s
employment for Good Reason (a “Termination for Good Reason”); or
(vi) Executive’s termination of Executive’s employment for any reason other than
Good Reason (a “Voluntary Termination”).
(c) Any termination of Executive’s employment under subsection 5(b) (other than
5(b)(i)) must be communicated by a Notice of Termination delivered by the
Company or Executive, as the case may be, to the other party.
(d) Executive will be deemed to have waived any right to a Termination for Good
Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within 45 days from the date the BHI Board first made Executive
aware of the event or circumstance.

 

3



--------------------------------------------------------------------------------



 



6. Post-Employment Period Payments.
(a) Except as otherwise provided in 6(c) below, at the Date of Termination,
Executive will be entitled to (i) any Base Salary that has accrued but is
unpaid, any annual bonus that has been earned for the fiscal year prior to the
year in which the Date of Termination occurs, but is unpaid, any reimbursable
expenses that have been incurred but are unpaid, and any unexpired vacation days
that have accrued under the Company’s vacation policy but are unused, as of the
end of the Employment Period, which amount shall be paid in a lump sum in cash
within 30 days of the Date of Termination, (ii) any plan benefits that by their
terms extend beyond termination of Executive’s employment (but only to the
extent provided in any such benefit plan in which Executive has participated as
a Company employee and excluding, except as hereinafter provided in Section 6,
any Company severance pay program or policy) and (iii) any benefits to which
Executive is entitled in accordance with Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”). Except as
specifically described in this subsection 6(a) and in the succeeding subsections
of this Section 6 (under the circumstances described in those succeeding
subsections), from and after the Date of Termination Executive shall cease to
have any rights to salary, bonus, expense reimbursements or other benefits from
the Company, BHI or any of their subsidiaries or affiliates.
(b) If Executive’s employment terminates on account of Executive’s death,
Disability, Voluntary Termination, or Termination for Cause in accordance with
Section 5(a), the Company will make no further payments to Executive except as
contemplated in subsection 6(a).
(c) If Executive’s employment terminates on account of a Termination without
Cause or a Termination for Good Reason, Executive shall be entitled to the
following:
(i) payment equal to one (1) time the Executive’s annual Base Salary in effect
immediately prior to the Date of Termination, plus one (1) time the cash bonus
amount equal to the Target Bonus set forth in clause (i) of subparagraph 4(b)
hereof for the fiscal year prior to the year of termination of Executive’s
employment, payable in twelve equal monthly installments commencing six months
after the Date of Termination;
(ii) continued participation in the Company’s medical and dental plans, on the
same basis as active employees participate in such plans, until the earlier of
(i) Executive’s eligibility for any such coverage under another employer’s or
any other medical or dental insurance plans or (ii) the first anniversary of the
Date of Termination; except that in the event that participation in any such
plan is barred, the Company shall reimburse Executive on a monthly basis for any
premiums paid by Executive to obtain benefits (for Executive and his dependents)
equivalent to the benefits he is entitled to receive under the Company’s benefit
plans. Executive agrees that the period of coverage under such plans (or the
period of reimbursement if participation is barred) shall count against the
plans’ obligation to provide continuation coverage pursuant to COBRA;
(iii) up to $25,000 in aggregate outplacement services to be used within one
year of the Date of Termination, the scope and provider of which shall be
selected by Executive in his sole discretion; and
(iv) to the extent not theretofore paid or provided, any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 

4



--------------------------------------------------------------------------------



 



(d) The Company shall have no obligation to make any payments in accordance with
subsection 6(c) if Executive declines to sign and return a Release Agreement or
revokes the Release Agreement within the time provided in the Release Agreement.
(e) Executive is not required to mitigate the amount of any payment or benefit
provided for in this Agreement by seeking other employment or otherwise.
7. Competitive Activity; Confidentiality; Non-solicitation.
(a) Confidential Information and Trade Secrets.
(i) The Executive shall hold in a fiduciary capacity for the benefit of the
Company and BHI all Confidential Information and Trade Secrets. During his
employment with the Company and for a period of five years following the
termination of the Executive’s employment for any reason, the Executive shall
not, without the prior written consent of the Company or BHI or as may otherwise
be required by law or legal process, communicate or divulge Confidential
Information. In addition, except as necessary to perform his duties for the
Company, during Executive’s employment and thereafter, Executive will not,
directly or indirectly, transmit or disclose any Trade Secrets to any person or
entity, and will not, directly or indirectly, make use of any Trade Secrets, for
himself or herself or any other person or entity, without the express written
consent of the Company. This provision will apply for so long as a particular
Trade Secret retains its status as a trade secret under applicable law. The
protection afforded to Trade Secrets and/or Confidential Information by this
Agreement is not intended by the parties hereto to limit, and is intended to be
in addition to, any protection provided to any such information under any
applicable federal, state or local law.
(ii) All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties.
(iii) It is understood that while employed by the Company, the Executive will
promptly disclose to the Company in writing, and assign to the Company the
Executive’s interest in any invention, improvement, copyrightable material or
discovery made or conceived by the Executive, either alone or jointly with
others, which arises out of the Executive’s employment (“Executive Invention”).
At the Company’s request and expense, the Executive will reasonably assist the
Company, BHI or any of their respective subsidiaries and affiliates during the
period of the Executive’s employment by the Company and thereafter in connection
with any controversy or legal proceeding relating to an Executive Invention and
in obtaining domestic and foreign patent or other protection covering an
Executive Invention. As a matter of record, Executive hereby states that he or
she has provided below a list of all unpatented inventions in which Executive
owns all or partial interest. Executive agrees not to assert any right against
BHI with respect to any invention which is not patented or which is not listed.

 

5



--------------------------------------------------------------------------------



 



(iv) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company, BHI or any of their
respective subsidiaries and affiliates all copies and embodiments, in whatever
form, of all Confidential Information in the Executive’s possession or within
his control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
(b) Non-Solicitation. During his employment with the Company and for a period of
two years following the termination of the Executive’s employment for any
reason, the Executive shall not solicit or attempt to solicit, (a) any party who
is a customer of the Company, BHI or any of their respective subsidiaries and
affiliates, for the purpose of marketing, selling or providing to any such party
any services or products offered by the Company, BHI or any of their respective
subsidiaries and affiliates to such customer other than general solicitations to
the public and not directed specifically at a customer of the Company, (b) any
party who is a vendor of the Company, BHI or any of their respective
subsidiaries and affiliates to sell similar products or (c) any employee of the
Company, BHI or any of their respective subsidiaries and affiliates to terminate
such employee’s employment relationship with the Company, BHI and any of their
respective subsidiaries and affiliates in order, in either case, to enter into a
similar relationship with the Executive, or any other person or any entity in
competition with the Company, BHI or any of their respective subsidiaries and
affiliates (other than with respect to general employment solicitations to the
public and not directed specifically at employees of the Company, BHI and any of
their respective subsidiaries and affiliates).
(c) Non-Competition. During Executive’s employment by the Company and, if the
Executive is terminated pursuant to Section 6(c) or in the event of Executive’s
Voluntary Termination, for a period of eighteen (18) months following the
termination of the Executive’s employment, the Executive shall not, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of the Company, BHI or any of their respective subsidiaries and
affiliates, organize, establish, own, operate, manage, control, engage in,
participate in, invest in, permit his name to be used by, act as a consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or business organization), or otherwise assist any person or entity
that engages in or owns, invests in, operates, manages or controls any venture
or enterprise which engages or proposes to engage in the building products
distribution business in the United States or Canada (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Executive from owning for passive investment purposes not intended to circumvent
this Agreement, less than five percent (5%) of the publicly traded voting
securities of any company engaged in the Business (so long as the Executive has
no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership).

 

6



--------------------------------------------------------------------------------



 



(d) Remedies; Specific Performance. The parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
this Section 7 will result in irreparable and continuing damage to the Company,
BHI and their respective subsidiaries and affiliates for which there may be no
adequate remedy at law and that the Company and BHI shall be entitled to
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of this Section 7. The Executive also agrees that such remedies
shall be in addition to any and all remedies, including damages, available to
the Company and BHI against him for such breaches or threatened or attempted
breaches. In addition, without limiting the remedies of the Company and BHI for
any breach of any restriction on the Executive set forth in this Section 7,
except as required by law, the Executive shall not be entitled to any payments
set forth in Section 6 hereof if the Executive breaches the covenant applicable
to the Executive contained in this Section 7 and the Company, BHI and their
respective subsidiaries and affiliates will have no obligation to pay any of the
amounts that remain payable by the Company under Section 6.
(e) Communication of Contents of Agreement. During Executive’s employment and
for two years thereafter, Executive will communicate his obligations under this
Section 7 to any person, firm, association, partnership, corporation or other
entity which Executive intends to be employed by, associated with, or represent.
(f) The existence of any claim, demand, action or cause of action of Executive
against the Company, whether predicated upon this Agreement or otherwise, is not
to constitute a defense to the Company’s enforcement of any of the covenants or
agreements contained in Section 7. The Company’s rights under this Agreement are
in addition to, and not in lieu of, all other rights the Company may have at law
or in equity to protect its confidential information, trade secrets and other
proprietary interests.
(g) Extension. If a court of competent jurisdiction finally determines that
Executive has violated any of Executive’s obligations under this Section 7, then
the period applicable to those obligations is to automatically be extended by a
period of time equal in length to the period during which those violations
occurred.

 

7



--------------------------------------------------------------------------------



 



8. Definitions.
(a) “Cause” means, as determined by the BHI Board in good faith:
(i) a material breach of the duties and responsibilities of Executive;
(ii) Executive’s (x) commission of a felony or (y) commission of any misdemeanor
involving willful misconduct (other than minor violations such as traffic
violations) if such misdemeanor causes material damage to the property, business
or reputation of BHI or the Company or their respective subsidiaries and
affiliates;
(iii) acts of dishonesty by Executive resulting or intending to result in
personal gain or enrichment at the expense of the Company, BHI or their
respective subsidiaries and affiliates;
(iv) Executive’s material breach of any provision of this Agreement;
(v) Executive’s failure to follow the lawful written directions of the Company
Board or the BHI Board;
(vi) conduct by Executive in connection with his duties hereunder that is
fraudulent, unlawful or willful and materially injurious to the Company, BHI or
their respective subsidiaries and affiliates;
(vii) Executive’s engagement in habitual insobriety or the use of illegal drugs
or substances;
(viii) Executive’s failure to cooperate fully, or failure to direct the persons
under Executive’s management or direction, or employed by, or consultants or
agents to, the Company (or its subsidiaries and affiliates) to cooperate fully,
with all corporate investigations or independent investigations by the Board or
the BHI Board, all governmental investigations of the Company or its
subsidiaries and affiliates, and all orders involving Executive or the Company
(or its subsidiaries and affiliates) entered by a court of competent
jurisdiction;
(ix) Executive’s material violation of BHI’s Code of Conduct (including as
applicable to senior executive officers), or any successor codes;
(x) Executive’s engagement in activities prohibited by Section 7; or
(xi) Notwithstanding the foregoing, no termination of the Executive’s employment
shall be for Cause until (i) there shall have been delivered to the Executive a
copy of a written notice setting forth the basis for such termination in
reasonable detail, and (ii) the Executive shall have been provided an
opportunity to be heard in person by the Board (with the assistance of the
Executive’s counsel if the Executive so desires). No act, or failure to act, on
the Executive’s part shall be considered “willful” unless the Executive has
acted or failed to act with a lack of good faith and with a lack of reasonable
belief that the Executive’s action or failure to act was in the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the BHI Board or the Company Board or based upon
the advice of counsel for BHI or the Company shall be conclusively presumed to
be done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. Any termination of the Executive’s employment by the
Company hereunder shall be deemed to be a termination other than for Cause
unless it meets all requirements of this Section 8(a)(xi).

 

8



--------------------------------------------------------------------------------



 



(b) “Confidential Information” means knowledge or data relating to the Company,
BHI or any of their respective subsidiaries and affiliates, and their respective
businesses that is not generally known to persons not employed by the Company,
BHI or any of their respective subsidiaries and affiliates, is not generally
disclosed by the Company, BHI or any of their respective subsidiaries and
affiliates, and is the subject of reasonable efforts to keep it confidential.
Confidential Information includes, but is not limited to, information regarding
product or service cost or pricing, information regarding personnel allocation
or organizational structure, information regarding the business operations or
financial performance of the Company, BHI or any of their respective
subsidiaries and affiliates, sales and marketing plans, and strategic
initiatives (independent or collaborative), information regarding existing or
proposed methods of operation, current and future development and expansion or
contraction plans, sale/acquisition plans and non-public information concerning
the legal or financial affairs of the Company, BHI or any of their respective
subsidiaries and affiliates. Confidential Information does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company, BHI or any of their respective subsidiaries and
affiliates. This definition is not intended to limit any definition of
confidential information or any equivalent term under applicable federal, state
or local law.
(c) “Date of Termination” means (i) if Executive’s employment is terminated by
the Company for Disability, 30 days after the Company gives Notice of
Termination to Executive (provided that Executive has not returned to the
performance of Executive’s duties on a full-time basis during this 30-day
period), (ii) if Executive’s employment is terminated by Executive for Good
Reason, the date specified in the Notice of Termination (but in no event prior
to 30 days following the delivery of the Notice of Termination), and (iii) if
Executive’s employment is terminated by the Company for any other reason, the
date on which a Notice of Termination is given; except that if within 30 days
after any Notice of Termination is given to Executive by the Company, Executive
notifies the Company that a dispute exists concerning the termination, the Date
of Termination is to be the date the dispute is finally determined, whether by
mutual written agreement of the parties or upon final judgment, order or decree
of a court of competent jurisdiction (the time for appeal thereof having expired
and no appeal having been perfected).
(d) “Disability” means the determination by the Company, in accordance with
applicable law, based on information provided by a physician selected by the
Company or its insurers and reasonably acceptable to Executive or Executive’s
legal representative that, as a result of a physical or mental injury or
illness, Executive has been unable to perform the essential functions of his job
with or without reasonable accommodation for a period of (i) 90 consecutive days
or (ii) 180 days in any one-year period.
(e) “Good Reason” means, without the consent of Executive, (A) the assignment to
Executive of any duties inconsistent in any material adverse respect with
Executive’s position (including offices, titles and reporting requirements),
authority, duties or responsibilities immediately following the Effective Date,
or any other action by the Company which results in a material diminution in
such position, authority, duties or responsibilities; (B) a material reduction
by the Company in Executive’s Base Salary or annual bonus opportunity, other
than pursuant to a reduction generally applicable to senior executives of the
Company; (C) the Company’s requiring Executive to be based at any office or
location outside of the metropolitan area of Atlanta, Georgia; or (D) any
failure by the Company to comply with and satisfy the requirements for any
assignment of its rights and obligations under Section 13. Notwithstanding the
foregoing, “Good Reason” shall not be deemed to exist for purposes of
(A) through (D) if the event or circumstances are rescinded or remedied by the
Company within thirty (30) days after receipt of notice thereof given by
Executive.

 

9



--------------------------------------------------------------------------------



 



(f) “Notice of Termination” means a written notice that indicates those specific
termination provisions in this Agreement relied upon and that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. For
purposes of this Agreement, no purported termination by either party is to be
effective without a Notice of Termination.
(g) “Release Agreement” means an agreement, substantially in a form approved by
the Company, pursuant to which Executive releases all current or future claims,
known or unknown, arising on or before the date of the release against the
Company, its subsidiaries and its officers.
(h) “Standard Executive Benefits Package” means those benefits (including,
without limitation, retirement, insurance and other welfare benefits, but
excluding, except as provided in Section 6, any severance pay program or policy
of the Company) for which substantially all of the Company’s senior executives
are from time to time generally eligible, as determined from time to time by the
Board.
(i) “Trade Secrets” means all secret, proprietary or confidential information
regarding the Company, BHI or any of their respective subsidiaries and
affiliates or that meets the definition of “trade secrets” under applicable law.
(j) “Material Breach” means an intentional act or omission by Executive which
constitutes substantial non-performance of Executive’s obligations under this
Agreement and causes material damage to the Company.
9. Executive Representations. Executive represents to the Company that (a) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound, (b) Executive is not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
other person or entity and (c) upon the execution and delivery of this Agreement
by the Company, this Agreement will be the valid and binding obligation of
Executive, enforceable in accordance with its terms.
10. Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that the Company is
required to withhold under any applicable law, regulation or ruling.
11. American Jobs Creation Act. Notwithstanding anything to the contrary in this
Agreement, in the event that it is determined that any payment to be made under
this Agreement is considered “nonqualified deferred compensation” subject to
Section 409A of the American Jobs Creation Act of 2004, such payment will be
delayed for six months following the Date of Termination.

 

10



--------------------------------------------------------------------------------



 



12. Excess Parachute Payments.
(a) In the event that it shall be determined, based upon the advice of the
independent public accountants for BHI or the Company (the “Accountants”), that
any payment, benefit or distribution by the Company, BHI or any of their
respective subsidiaries or affiliates (a “Payment”) constitute “parachute
payments” under Section 280G(b)(2) of the Code, as amended, then, if the
aggregate present value of all such Payments (collectively, the “Parachute
Amount”) exceeds 2.99 times the Executive’s “base amount”, as defined in Section
280G(b)(3) of the Code (the “Executive Base Amount”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
Executive shall be reduced to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Executive determines,
based upon the advice of the Accountants, that without such reduction Executive
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after tax basis, that the
Executive would be entitled to retain upon his receipt of the Reduced Amount.
(b) If the determination made pursuant to clause (a) of this Section 12 results
in a reduction of the payments that would otherwise be paid to Executive except
for the application of clause (a) of this Section 12, Executive may then elect,
in his sole discretion, which and how much of any particular entitlement shall
be eliminated or reduced and shall advise the Company in writing of his election
within ten days of the determination of the reduction in payments. If no such
election is made by Executive within such ten-day period, the Company may elect
which and how much of any entitlement shall be eliminated or reduced and shall
notify Executive promptly of such election.
(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under clause (a) of this
Section 12 (“Overpayment”) or that additional payments which are not made by the
Company pursuant to clause (a) of this Section 12 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by Executive to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

 

11



--------------------------------------------------------------------------------



 



13. Successors and Assigns. This Agreement is to bind and inure to the benefit
of and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.
14. Survival. Subject to any limits on applicability contained therein,
Section 7 will survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.
15. Choice of Law. This Agreement is to be governed by the internal law, and not
the laws of conflicts, of the State of New York.
16. Severability. Whenever possible, each provision of this Agreement is to be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
17. Notices. Any notice provided for in this Agreement is to be in writing and
is to be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient at the
address indicated as follows:
Notices to Executive:
To the address listed in the personnel records of the Company.
Notices to the Company:
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: General Counsel
Facsimile: (770) 953-7008
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
18. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement.

 

12



--------------------------------------------------------------------------------



 



19. Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way, including, but not
limited to, any prior agreements with respect to Executive’s employment or
termination of employment with the Company.
20. Counterparts. This Agreement may be executed in separate counterparts, each
of which are to be deemed to be an original and both of which taken together are
to constitute one and the same agreement.
The parties are signing this Agreement as of the date stated in the introductory
clause.

                      BLUELINX CORPORATION    
 
                    By:   /s/ George R. Judd                  
 
      Name:   George R. Judd    
 
      Title:   President & CEO    
 
                    EXECUTIVE    
 
                    /s/ Dean A. Adelman                   Dean A. Adelman    

LIST OF UNPATENTED INVENTIONS
Executive represents that he or she has no such inventions by initialing below
next to the word “NONE.”
NONE: DA

 

13



--------------------------------------------------------------------------------



 



EXHIBIT A
EXECUTIVE BENEFITS PACKAGE
The following benefits will be provided as for other salaried employees
Salaried 401(k) Plan
Medical and Dental Insurance
The following benefits will be provided to Mr. Adelman:

  •  
Life Insurance — $800,000.00

  •  
Executive Annual Physical

  •  
Annual tax/accounting allowance — up to $3,500.00

 

14